DETAILED ACTION
This communication is responsive to Amendment filed 04/08/2022.  
As a result of the amendment claims 1, 4-6, 9-10, 13-14, 16-17 and 20 have been amended.  
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an interactive augmented reality (AR) user experience (UX) system that may display one or more visualizations of a combination of real-world and computer-generated content in an AR environment to an operator.
Claims 1, 10 and 14 are considered allowable since the prior art of record fails to teach and /or suggest “workflow datasets comprises: 
one or more instructions associated with one or more operations of the industrial automation device; and 
one or more virtual objects associated with the one or more instructions; and display one or more visualizations representative of the one or more workflow datasets via an electronic display of the computing device, wherein the one or more workflow datasets are configured to cause the processor to present an animation of the one or more virtual objects moving with respect to the industrial automation device to perform the one or more instructions, and wherein each of the one or more visualizations is configured to receive an input configured to cause the processor to receive at least a portion of a respective workflow dataset of the one or more workflow datasets”.  
Therefore, claims 1, 10 and 14 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-9, 11-13 and 15-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157